Exhibit Contact: Ramses Erdtmann Vice President of Finance 408-215-3325 PHARMACYCLICS REPORTS FIRST QUARTER FISCAL 2 SUNNYVALE, CA, October 29, 2009 - Pharmacyclics, Inc. (Nasdaq: PCYC) today reported financial results for its first fiscal quarter ended September 30, 2009. The net loss for the first quarter of fiscal 2010 was $4.8 million, or $0.12 per share, compared to a net loss of $6.5 million, or $0.25 per share, in the first quarter of fiscal 2009. Total operating expenses were $4.8 million in the first quarter of fiscal 2010, including $0.2 million of share-based compensation expense. In 2009 total operating expenses were $6.6 million, including share-based compensation expense of $1.8 million. Excluding share-based compensation expense, total expenses were $4.6 million in the first quarter of fiscal 2010 compared to $4.8 million for the first quarter of fiscal 2009, a decrease of $0.2 million. As of September 30, 2009, the company’s cash, cash equivalents and marketable securities totaled $33.9 million compared to $16.3 million as of June 30, 2009.
